Judgment, Su*521preme Court, New York County (Harold Beeler, J.), rendered May 2, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause, since the totality of the prospective juror’s responses established his impartiality and his ability to follow the court’s instructions on such subjects as interested witnesses and a defendant’s right to abstain from testifying (see People v Chambers, 97 NY2d 417, 419 [2002]). Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.